DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits. Claims 1-14 are currently pending.

Election/Restrictions
	Applicant's election with traverse of Species I including claims 1-9, 13, and 14 in the reply filed on May 25, 2021 is acknowledged.  The traversal is on the grounds that there would not be a serious burden on the Examiner.  This is not found persuasive because all four species have differing roof structures that would necessitate additional searches beyond the search required for the generic components of the invention. 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 25, 2021.

Claim Objections
	Claim 13 is objected to because of the following informalities:  line 7 states, “the movable panel is moves” it is unclear if this should read “the movable panel is moved” or “the movable panel moves”, for examination purposes it will be interpreted as “the movable panel moves”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 5 states the limitation “a working connection”, this term is vague and indefinite. What structure is being claimed? What is meant by “a working connection”?  Note the specification provides no definition for this term.
	Claims 5, 6, and 7, line 2 of each claim, state the limitation “the working connection”, this term is vague and indefinite.
	Claim 1, lines 4-5 states “each of the roof, at least one of the car walls and the at least one car door configured to open”, is the intended meaning that at least three components of the car are configured to open? As the claim is written, it may be interpreted that only two components are configured to open, the roof, and one car wall or one door. For examination purposes it is interpreted that three components are configured to open, the roof, at least one wall, and at least one door. It is recommended to add a comma between “at least one of the car walls” and “and the at least one car door” if the intent is that they are both limitations in the claim.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Urben et al. (US 20130098713 A1) in view of Henseler (US 8316998 B2) and further in view of Monzon-Simon et al. (WO 2005105645 A1).
	Regarding claim 1, Urben et al. teach: 
An elevator comprising: an elevator car (elevator car 10, figure 6) configured to move in an elevator shaft (“elevator shaft” paragraph [0015], line 3) along guide rails (“guide rails” paragraph [0016], line 3), the elevator car including a roof (substructure 22 and superstructure 23, figure 6), a plurality of car walls “wall sections” paragraph [0010], line 9) and at least one car door (“car doors” paragraph [0058], line 7), each of the roof, and the at least one car door configured to open (it is inherent that elevator car doors open, roof is shown in open position in figure 6) to form a working connection from inside the elevator car to the elevator shaft (work can be done from inside the car through the open roof and/or open car doors to the elevator shaft).
	Urben et al. do not teach:
at least one of the car walls is configured to open to form a working connection from inside the elevator car to the elevator shaft; and 
a safety system configured to prevent the elevator car from moving if a weight on the roof of the elevator car exceeds a threshold value.  

An elevator car for an elevator system, and;
at least one of the car walls (elevator wall 2, figure 1) is configured to open (see figure 2) to form a working connection from inside the elevator car to the elevator shaft (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a removable panel as taught by Henseler with the elevator car taught by Urben et al. to allow maintenance workers to easily access components on the side of the car or in the elevator shaft.
	The combination of Urben et al. and Henseler does not explicitly teach:
a safety system configured to prevent the elevator car from moving if a weight on the roof of the elevator car exceeds a threshold value.  
	Monzon-Simon et al., however, teach:
a safety system (“emergency stop system,” page 7, line 10) configured to prevent the elevator car (elevator car 2, figure 1) from moving if a weight (“a force corresponding to a person’s weight,” page 6, ll. 36-37) on the roof of the elevator car exceeds a threshold value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the emergency stop system and related structure (triggering means) taught by Monzon-Simon et al. on the elevator car structure taught by Urben et al. and Henseler to increase the safety of maintenance workers. Unlike common elevator cars, the car structure taught by Urben et al. is not designed for a worker to be on top of the car roof. If a person were to climb on top of the elevator car roof, movement of the car would be dangerous. The emergency stop system of Monzon-Simon et al. prevents movement of the car when an unexpected weight is on the roof, thus reducing danger to the person.
	Regarding claim 2, Monzon-Simon et al. further teach:
wherein the safety system of the elevator comprises: support elements (floating bracket 28 and compression spring 30, figure 3) on top edges of the elevator car, the support elements configured to, 
	Regarding claim 3, Monzon-Simon et al. further teach:
wherein the safety system of the elevator comprises: one or more safety control switches (microswitch 32, figure 3) on top edges of the elevator car (see position of switch assembly 20 in figure 2), the one or more safety control switches configured to trigger the safety system to prevent the elevator car from moving when the support elements have yielded and the roof descends downwards (if a person stands on cover 14 – a component of retractable balustrade 10- the force compresses spring 30 and bracket 28 engages microswitch 32, emergency stop system is initiated and movement of elevator car 2 is prevented, see page 6, line 32 – page 7, line 18).  
	Regarding claim 4, Monzon-Simon et al. further teach:
 wherein the safety system of the elevator is configured to maintain preventing the elevator car from moving after triggering of the one or more safety control switches until the safety system is reset (page 7, ll. 9-12, “A latch arrangement is associated with the emergency stop system initiated by the microswitch 32 which must be reset by an authorized person.”).  
	Regarding claim 5, Urben et al. further teach:
wherein the roof (substructure 22 and superstructure 23) forms the working connection from inside the elevator car (10) to maintenance or repair targets in the elevator shaft through an opening on top of the elevator car.  
	Regarding claim 6, Henseler further teaches:

	Regarding claim 7, Urben et al. further teach:
wherein the at least one car door (“car doors” paragraph [0058], line 7) forms the working connection from inside the elevator car (10) to maintenance or repair targets through the at least one car door of the elevator car.  
	Regarding claim 8, Urben et al. further teach:
further comprising: 3Atty. Dkt. No. 8959-000263-USU.S. Application No. 16/220,317 a movable roof support (pivot arms 42, figure 6) configured to open and close the roof only when the elevator is operating in a maintenance mode (paragraph [0006], ll. 6-8, “in maintenance mode or in the case of evacuation nevertheless makes possible the required access or escape in simple mode and manner.”).  
	Regarding claim 9, Urben et al. further teach:
wherein the movable roof support (pivot arms 42) is configured to open and close the roof essentially in a vertical direction (see vertical open position in figure 6).  

	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Urben et al. (US 20130098713 A1) in view of Monzon-Simon et al. (WO 2005105645 A1).
	Regarding claim 13, Urben et al. teach:
A movable roof (substructure 22 and superstructure 23, figure 6) of an elevator car (elevator car 10, figure 6) configured to move in an elevator shaft (“elevator shaft” paragraph [0015], line 3) along guide rails (“guide rails” paragraph [0016], line 3), the movable roof comprising: 
	a ceiling (substructure 22) including a movable panel (superstructure 23) therein; 

	Urben et al. do not teach:
	support elements on top edges of the elevator car, the support elements configured to, support the movable panel when the movable panel is closed, and yield under the movable panel if a weight on the movable panel exceeds a threshold value; and 
	one or more safety control switches on top edges of the elevator car, the one or more safety control switches configured to trigger a safety system to prevent the elevator car from moving when the support elements have yielded and the movable panel descends downwards.  
	However, Monzon-Simon et al. teach:
	support elements (floating bracket 28 and compression spring 30, figure 3) on top edges of the elevator car (elevator car 2), the support elements configured to, support the movable panel (retractable balustrade 10) when the movable panel is closed (page 5, ll. 21-25, “The distal edge of balustrade frame 12 rests on a magnet 26 which is supported by a floating bracket 28. The floating bracket is, in turn, mounted for vertical movement on a set of vertical guides (not shown) by a compression spring 30”), and yield under the movable panel if a weight on the movable panel exceeds a threshold value (“a force corresponding to a person’s weight,” page 6, ll. 36-37); and 
	one or more safety control switches (microswitch 32, figure 3) on top edges of the elevator car (see position of switch assembly 20 in figure 2), the one or more safety control switches configured to trigger a safety system (“emergency stop system,” page 7, line 10) to prevent the elevator car from moving when the support elements have yielded and the movable panel descends downwards (if a 
	Regarding claim 14, Urben et al. further teach:
wherein, in the open position (see figure 6), the movable panel (superstructure 23) is raised with respect to the ceiling (substructure 22) to allow access to sidewalls of the elevator shaft while providing cover to the elevator car from a top of the elevator shaft (see position of superstructure 23 in figure 6, it provides cover to the elevator car from the top of the elevator shaft). 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2016162714 A1, US 6739432 B2, and US 20150246792 A1 are cited to show elevator cars with maintenance openings in the walls. WO 2008002300 A1 has an elevator car with a safety sensor on top of the car to detect a person. US 20070056810 A1 and US 6691833 B1 have elevator cars with vertically moving roofs. US 4415066 A is a service vehicle that has openings in the roof, wall, and door for maintenance operations. US 9193566 B1, US 20140231182 A1, US 20120085032 A1 show elevator . 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654